DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 17-20) in the reply filed on 3/18/2022 is acknowledged.
Claims 9-16 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that “the first waist panel is coupled to the absorbent insert throughout a first attachment region” and then “the first attachment region further comprises an adhesive-less region.”  It is thus unclear how the first waist panel can be coupled throughout that first attachment region while still having an adhesive-less region in that first attachment region.  If there is no adhesive in a region, then there would not be coupling in that region.  For examination, Examiner interprets the limitation to read “the first waist panel is coupled to the absorbent insert through a first attachment region.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uda et al. (JP 2005230313, machine translation provided by Applicant in IDS filed on 5/8/2019).
Re Claim 1, Uda discloses an absorbent article (e.g., Fig. 1) extending in a longitudinal direction and a lateral direction, the article including front region, a crotch region, and a rear region, the article having a first longitudinal side edge and a second longitudinal side edge and further comprising: 
an absorbent insert (best seen in Figs. 2C & 3) having an insert front waist edge and an insert rear waist edge (see Fig. 2C) and comprising an outer cover (backsheet 24 and nonwoven 16), a liner (36), and an absorbent core (21) disposed between the outer cover and the liner (Fig. 3); 
a first waist panel (42) coupled to the absorbent insert and comprising a weakened region (formed by perforations 11, see e.g., Figs. 1-2), the first waist panel having a first waist panel bottom edge, a first waist panel top edge, an outer first waist panel surface, and an inner first waist panel surface (the recited edges and surfaces can be seen in Figs. 2-3), the first waist panel further comprising a first waist band portion (where elastics 12 are) and a first chassis portion (where elastics 13 are), each of the first waist band portion and the first chassis portion comprising one or more elastic elements (12 & 13); and 
a second waist panel (43) coupled to the absorbent insert, wherein the first waist panel is bonded to the second waist panel proximate the first side edge (47, see Fig. 1) of the absorbent article and the second side edge (47) of the absorbent article, 
wherein a first one of the elastic elements of the first waistband portion is spaced laterally from a second one of the elastic elements of the first waistband portion forming a waistband non-elasticized region (waistband portion of hard/rigid portion 41) laterally between the first one of the elastic elements and the second one of the elastic elements ([0034] discloses that elastics 12 & 13 are “finely cut” within the hard/rigid portion 41, thus these elastics are functional elastics only in the left and right portions 45 & 46, laterally separated from each other by the non-elasticized hard/rigid portion 41), and 
wherein the weakened region extends at least partially between the first waist panel bottom edge and the first waist panel top edge and through the waistband non-elasticized region (clearly shown in Figs. 1-2).
Re Claim 2, Uda also discloses that wherein the waistband non-elasticized region (41) extends longitudinally through the entire first waistband portion (Figs. 1-2).
Re Claim 3, Uda also discloses that wherein a first one of the elastic elements of the first chassis portion is spaced laterally from a second one of the elastic elements of the first chassis portion forming a chassis non-elasticized region laterally between the first one of the elastic elements of and the first chassis portion and the second one of the elastic elements of the first chassis portion (hard/rigid portion 41 is situated between left and right portions 45 & 46, thus separating elastics 13 into left and right segments), and 
wherein the weakened region (perforations 11) extends at least partially between the first waist panel bottom edge and the first waist panel top edge and through the chassis non-elasticized region (Figs. 1-2).
Re Claim 4, Uda also discloses that wherein the chassis non-elasticized region extends longitudinally through the entire first chassis portion (Figs. 1-2).
Re Claim 5, Uda also teaches that wherein the first one of the elastic elements of the first waistband portion and the second one of the elastic elements of the first waistband portion each comprise elastic strands (see figures, [0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uda.
Re Claim 6, Uda teaches the absorbent article of claim 1, but does not expressly teach wherein the waistband non-elasticized region comprises a waistband non-elasticized region lateral width of between about 2 mm and about 20 mm.  However, Uda provides guidance to one skilled in the art that the width of the non-elasticized region can vary ([0056]) “embodiment shown in Fig. 4(a) … the narrow rigid portion 55”).  Examiner notes that because the general conditions of the claims are disclosed in the cited prior art, it is not inventive to discover the optimum or workable parameters by routine experimentation.  A substantial evidence of the criticality of the claimed parameters is required to rebut a prima facie case of obviousness.  See MPEP 2144.05.
Re Claim 7, Uda also discloses that wherein: 
the first waist panel is coupled to the absorbent insert through a first attachment region (the two engagement members 15 plus the spacing between them, as seen in Figs. 2-3, can be considered as the attachment region) and the second waist panel is coupled to the absorbent insert through a second attachment region (implied in the figures and [0053] discloses how the article can be removed from a user), the first attachment region comprising an attachment region top edge, an attachment region bottom edge, attachment region longitudinal side edges, and an overall attachment region area (the edges can be seen from e.g., Fig. 2C), 
wherein the first attachment region further comprises an adhesive-less region (the space between engagement members 15) extending in a longitudinal direction (seen in Fig. 2), and 
the weakened region (perforations 11) overlaps the adhesive-less region (clearly seen from Fig. 2).
Uda does not explicitly disclose that the second waist panel is coupled to the absorbent insert throughout the second attachment region.  However, a person of ordinary skill has good reason to pursue the known options (the second waist panel being attached to the absorbent insert at every part of the second attachment region or only at some portions of the second attachment region) within his or her technical grasp.  If this leads to the anticipated success (the second waist panel and the absorbent insert are firmly attached to each other), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uda in view of Morimoto et al. (US 2013/0317471).
Re Claim 8, Uda teaches the absorbent article of claim 1 but does not teach that wherein the first waist panel comprises a fold proximate the first waist panel top edge, the fold dividing the first waist panel into a first waist panel first portion and a first waist panel second portion, and wherein the weakened region extends through at least part of the first waist panel first portion and the first waist panel second portion.  Morimoto discloses an absorbent article formed of two waist panels (front and back belt portions 52 & 54), wherein the waist panels are formed with a folded waist edge (the free edge of end flap 112 would be the waist panel top edge), thus forming a waist panel first portion and waist panel second portion (e.g., the end flap 112 shown in Fig. 4 can be considered as a first portion and the outer sheet 92 spaced from the end flap 112 by elastics 96 can be considered as the second portion).  It would have been obvious to one skilled in the art at the time of filing to modify Uda with Morimoto’s folding to form a waist edge to ensure the waist elastics are completely enclosed within the waist panel.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 17, no prior art is found to teach, inter alia, a high-strength attachment zone and a low-strength attachment zone in the attachment/coupling region formed between the absorbent insert and the first waist panel, wherein the high-strength attachment zone is proximate the attachment/coupling region’s bottom edge.  Closest prior art Uda is silent to the attachment/peel strength of the coupling between the absorbent insert and the waist panel.
Claims 18-20 are allowable at least for being dependent on Claim 17 and thus incorporate the allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
11 July 2022